

116 HR 8204 IH: Children’s Savings Accounts Offer Parents Plenty Of Reasons To Understand and Invest in Tuition Yearly Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8204IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Cartwright (for himself, Ms. Norton, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Agriculture, Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Social Security Act, the Food and Nutrition Act of 2008, and the Low-Income Home Energy Assistance Act of 1981 to require that the value of children’s savings accounts be disregarded for the purpose of determining eligibility to receive benefits under such Acts, and for other purposes.1.Short titleThis Act may be cited as the Children’s Savings Accounts Offer Parents Plenty Of Reasons To Understand and Invest in Tuition Yearly Act or the CSA OPPORTUNITY Act.2.DefinitionsIn this Act:(1)Children’s savings account programThe term children’s savings account program refers to a program created or organized by a State, local, or Federal Government, 501(c)(3) nonprofit organization, a school district, or a college or university for the purpose of creating children’s savings accounts.(2)Children’s savings accountThe term children’s savings account means a savings or investment account or trust created as part of a children’s savings account program exclusively for the purpose of paying the qualified expenses of only individuals, who, when the account is created, have not attained 18 years of age, provided that it has the following requirements:(A)If a savings or investment account is created—(i)the account is held in a federally insured financial institution, or a State-insured financial institution if a federally insured financial institution is not available, or in an investment account by a custodian or third-party owner on behalf of the individuals, if the custodian or third-party owner is a State, local, or Federal Government, 501(c)(3) nonprofit organization, a school district, or a college or university,(ii)the assets of the account will not be commingled with other property except in a common children’s savings account, trust fund, or other common investment fund, and(iii)any amount in the account that is attributable to a seed deposit, matched deposit, or other incentive provided by the children’s savings account program may be paid or distributed from the account only for the purpose of paying qualified expenses of the individual.(B)If a trust is created or organized, the written governing instrument creating the trust contains the following requirements:(i)The trust is created on behalf of the individuals, and the trustee is a State, local, or Federal Government, 501(c)(3) nonprofit organization, a school district, or a college or university.(ii)The assets of the trust will be invested in accordance with the direction of the trustee.(iii)The assets of the trust will not be commingled with other property except in a common trust fund or common investment fund.(iv)Any amount in the trust that is attributable to a seed deposit, matched deposit, or other children’s savings account program incentive may be paid or distributed from the trust only for the purpose of paying qualified expenses of the individual.(3)Qualified expensesThe term qualified expenses means, with respect to an individual, expenses that are—(A)incurred after the individual receives a secondary school diploma or its recognized equivalent, and(B)for—(i)postsecondary educational expenses (as defined in section 529 of the Internal Revenue Code of 1986) of the individual,(ii)the purchase of a first home by the individual, or(iii)the capitalization of a business owned by the individual.IAmendments to the Social Security Act101.Children’s savings account required to be disregarded under the TANF program(a)In generalSection 408(a)(13) of the Social Security Act (42 U.S.C. 608(a)), as added by section 101(a) of this Act, is amended—(1)in the heading, by inserting , and value of a children’s savings account after program; and(2)by inserting after 1986) the following: and the value of any children’s savings account (as defined in section 2 of the CSA OPPORTUNITY Act).(b)Penalty for noncomplianceSection 409(a)(17) of such Act (42 U.S.C. 609(a)(17)), as added by section 101(b)(1) of this Act, is amended in the paragraph heading, by inserting or value of a children’s savings account after program.102.Exclusion of children’s savings account from resources under the SSI program(a)In generalSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)), as amended by section 102 of this Act, is amended—(1)by striking and at the end of paragraph (17);(2)by striking the period at the end of paragraph (18) and inserting ; and; and(3)by inserting after paragraph (18) the following:(19)any children’s savings account (as defined in section 2 of the CSA OPPORTUNITY Act), including accrued interest or other earnings thereon..(b)Conforming amendmentSection 1613(e)(5) of such Act (42 U.S.C. 1382b(e)(5)) is amended by inserting of this Act or section 2 of the CSA OPPORTUNITY Act before the period.IIAmendment to the Food and Nutrition Act of 2008201.Exclusion of children’s savings accounts from resources under the supplemental nutrition assistance programSection 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)) is amended by adding at the end the following:(9)Exclusion of Children’s Savings Accounts From Allowable Financial Resources(A)ExclusionThe Secretary shall exclude from financial resources under this subsection the value of funds in any children’s savings account.(B)Children’s savings accountFor purposes of subparagraph (A), the term children’s savings account has the meaning given such term in section 2 of the CSA OPPORTUNITY Act..IIIAmendment to Low-Income Home Energy Assistance Act of 1981301.Exclusion of certain accounts from calculation under the Low-Income Home Energy Assistance ProgramSection 2605(f) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)) is amended by adding at the end the following:(3)Exclusion of certain accounts from calculation(A)ExclusionThe determination of the income or assets of a household for purposes of eligibility under this section shall be made without regard to the value of funds in any children’s savings account.(B)Children’s savings accountFor purposes of subparagraph (A), the term children’s savings account has the meaning given such term in section 2 of the CSA OPPORTUNITY Act..